J-A25001-14

NON-PRECEDENTIAL DECISION            SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                  Appellee               :
                                         :
           v.                            :
                                         :
NICOLETA COMOARA,                        :
                                         :
                  Appellant              : No. 513 EDA 2014

         Appeal from the Judgment of Sentence January 17, 2014,
              Court of Common Pleas, Philadelphia County,
            Criminal Division at No. CP-51-SA-0005298-2013

BEFORE: DONOHUE, WECHT and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                    FILED SEPTEMBER 26, 2014



entered following her conviction of meeting or overtaking a school bus, 75

Pa.C.S.A. § 3345. We affirm.

     On September 23, 2014, Officer Ned Felici issued Comoara a citation

for violating § 3345 of the Vehicle Code after he observed her drive around a

school bus that had its lights flashing and side arm extended while children

were alighting.   Comoara contested the citation and filed a notice of

summary appeal.     The matter was heard before the trial court on January

17, 2013, at the conclusion of which the trial court found Comoara guilty.

Comoara filed a timely notice of appeal. The trial court ordered Comoara to

file Pa.R.A.P. 1925(b) a statement of matters complained of on appeal, and

Comoara complied.




*Retired Senior Judge assigned to the Superior Court.
J-A25001-14


         Comoara raises the following issue for our review:


              conviction for either meeting or overtaking a school
              bus since the evidence did not establish that
              [Comoara] met or overtook a school bus while the
              red signal lights on the school bus were flashing and
              the side stop signal arm activated[?]



         In support of her claim, Comoara argues only that the trial court erred



Brief at 6-



                                                   Commonwealth v. Gibbs,

981 A.2d 274, 282 (Pa. Super. 2009).           As Comoara did not include a

challenge to the weight of the evidence as to her convictions in her Pa.R.A.P.

1925(b) statement of matters complained of on appeal, she has failed to

preserve this argument for purposes of appeal. Commonwealth v. Rolan,




1925(b)(4)(vii). Furthermore, th

evidence presented at trial in an oral or written motion prior to sentencing or

in   a    post-

Commonwealth v. Bryant, 57 A.3d 191, 196 (Pa. Super. 2012).                 The




                                       -2-
J-A25001-14


record reveals that Comoara did not challenge the weight of the evidence at

any time before the trial court; accordingly, even if she had included a

challenge to the weight of the evidence in her Rule 1925(b) statement, we

would still find this issue waived.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/26/2014




                                      -3-